 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   STANLEY EARL COX,                                  Case No.: 3:19-cv-01322-AJB-BLM
     CDCR #AB=8500,
11
                                       Plaintiff,       ORDER DENYING MOTION TO
12                                                      PROCEED IN FORMA PAUPERIS
                         vs.                            PURSUANT TO 28 U.S.C. § 1915(a)
13
     DISTRICT ATTORNEY OFFICE;                          AND DISMISSING CIVIL ACTION
14   SCOTT JAME; RON NEWQUIST;                          WITHOUT PREJUDICE FOR
     JOSEPH HARPER,                                     FAILING TO PREPAY FILING
15
                                                        FEES REQUIRED BY
16                                  Defendants.         28 U.S.C. § 1914(a)
17
                                                        [ECF No. 2]
18
19
20         Stanley Earl Cox (“Plaintiff”), currently housed at Valley State Prison located in
21   Chowchilla, California, and proceeding pro se, has filed a Complaint pursuant to the
22   Civil Rights Act, 42 U.S.C. § 1983. (See Compl., ECF No. 1.)
23         He did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the time he
24   submitted his Complaint, but instead has filed Motion to Proceed In Forma Pauperis
25   (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See ECF No. 2.)
26   ///
27   ///
28   ///
                                                    1
                                                                             3:19-cv-01322-AJB-BLM
 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 7   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
 8   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
 9   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
10   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
11   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is
12   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
13   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
14   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281
15   F.3d at 847.
16         Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
17   trust fund account statement (or institutional equivalent) . . . for the 6-month period
18   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
19   certified trust account statement, the Court must assess an initial payment of 20% of (a)
20   the average monthly deposits in the account for the past six months, or (b) the average
21   monthly balance in the account for the past six months, whichever is greater, unless the
22   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
23   the Court orders the institution having custody of the prisoner to collect subsequent
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:19-cv-01322-AJB-BLM
 1   payments, assessed at 20% of the preceding month’s income, in any month in which his
 2   account exceeds $10, and forward them to the Court until the entire filing fee is paid. See
 3   28 U.S.C. § 1915(b)(2).
 4         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 5   he has not attached a certified copy of his Inmate Trust Account Statement Report for the
 6   6-month period immediately preceding the filing of his Complaint. See 28 U.S.C.
 7   § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2) clearly requires that prisoners
 8   “seeking to bring a civil action . . . without prepayment of fees . . . shall submit a certified
 9   copy of the trust fund account statement (or institutional equivalent) . . . for the 6-month
10   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
11   (emphasis added).
12         Without his certified trust account statements, the Court is unable to assess the
13   appropriate amount of the initial filing fee which is statutorily required to initiate the
14   prosecution of this action. See 28 U.S.C. § 1915(b)(1).
15   II.   Conclusion and Order
16         For this reason, IT IS ORDERED that:
17         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
18   DISMISSED without prejudice based on his failure to prepay the $400 filing fee
19   required by 28 U.S.C. § 1914(a).
20         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
21   which to re-open his case by either: (1) paying the entire $400 statutory and
22   administrative filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP,
23   which includes a completed prison certificate and/or a certified copy of his Inmate Trust
24   Account Statement Report for the 6-month period preceding the filing of his Complaint
25   pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
26         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
27   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
28   and convenience. But if Plaintiff neither pays the $400 filing fee in full, nor sufficiently
                                                    3
                                                                                 3:19-cv-01322-AJB-BLM
 1   completes and files a renewed Motion to Proceed IFP, together with a certified copy of
 2   his 6-month Inmate Trust Account Statement Report within 45 days, this case will remain
 3   dismissed without prejudice pursuant to 28 U.S.C. § 1914(a), and without any further
 4   Order of the Court.
 5         IT IS SO ORDERED.
 6
 7   Dated: July 30, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                           3:19-cv-01322-AJB-BLM
